10-1705-ag
Zhou v. Holder
                                                                                BIA
                                                                        A072 785 324
                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 17th day of June, two thousand eleven.

PRESENT:
         JOHN M. WALKER, JR.,
         PIERRE N. LEVAL,
         ROSEMARY S. POOLER,
              Circuit Judges.
_____________________________________

FEI H. ZHOU,
         Petitioner,

                 v.                                                10-1705-ag
                                                                          NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_____________________________________

FOR PETITIONER:                Peter Lobel, New York, New York.

FOR RESPONDENT:                Tony West, Assistant Attorney General;
                               Richard M. Evans, Assistant Director;
                               Allen W. Hausman, Senior Litigation
                               Counsel,    Office   of    Immigration
                               Litigation, Civil Division, United
                               States    Department    of    Justice,
                               Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Fei Hua Zhou, a native and citizen of the People’s

Republic of China, seeks review of an April 2, 2010, order of

the BIA denying her motion to reopen. In re Fei Hua Zhou, No.

A072 785 324 (B.I.A. Apr. 2, 2010).     We assume the parties’

familiarity with the underlying facts and procedural history

of this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion, mindful of the Supreme Court’s admonition

that such motions are “disfavored.” Ali v. Gonzales, 448 F.3d

515, 517 (2d Cir. 2006) (citing INS v. Doherty, 502 U.S. 314,

322-23 (1992)).     There is no dispute that Zhou’s August 2009

motion to reopen was untimely because her administrative order

of removal became final in 2002. See 8 C.F.R. § 1003.2(c)(2).

Although Zhou contends that the time and number limitations do

not apply to her motion to reopen as it is “based on changed

circumstances arising in the country of nationality,” 8 C.F.R.

§ 1003.2(c)(3)(ii), her arguments are unavailing.




                               -2-
      Zhou asserts that she presented evidence both that she

had   converted     to   Christianity   and    that    conditions     for

Christians in China have recently worsened.            However, as the

BIA found, Zhou's alleged conversion to Christianity was a

change in her personal circumstances, not a change in country

conditions.    See Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d

Cir. 2008).    Indeed, the law contains provisions specifically

designed to prevent the manufacturing of new asylum claims,

and those provisions would be defeated by allowing aliens to

change their personal circumstances in response to changes in

their country and thereby reopen their removal proceedings

closed years prior.      See Wei Guang Wang v. BIA, 437 F.3d 270,

274 (2d Cir. 2006).

      Moreover, there is no indication that the BIA ignored any

material evidence Zhou submitted.             See Jian Hui Shao v.

Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (recognizing that

the   Court   has   rejected   the   notion   that    the   agency   must

“expressly parse or refute on the record each individual

argument or piece of evidence offered by the petitioner”); see

also Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337

n.17 (2d Cir. 2006) (presuming that the agency “has taken into

account all of the evidence before [it], unless the record


                                 -3-
compellingly suggests otherwise”).         The record supports the

BIA’s   determination   that,   although     China   has   engaged   in

discrimination and abuse against Christians, Zhou failed to

establish that conditions in China had changed fundamentally

since her merits hearing, as required to warrant reopening.

See Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007)

(“Where there are two permissible views of the evidence, the

factfinder’s   choice    between      them    cannot       be   clearly

erroneous.”); Xiao Ji Chen, 471 F.3d at 342 (holding that the

weight afforded to the applicant’s evidence in immigration

proceedings lies largely within the discretion of the agency).

Therefore, we find no abuse of discretion in the BIA's denial

of Zhou's motion to reopen.

    For the foregoing reasons, the petition for review is

DENIED.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk




                                -4-